Citation Nr: 1501935	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower
extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from April 1964 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board notes that the Veteran's claim was previously remanded in April 2014.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1965 to December 1965 and May 1966 to February 1967.

2.  Although the Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam, the evidence fails to demonstrate he has early-onset peripheral neuropathy of the bilateral lower extremities or that his peripheral neuropathy of the bilateral lower extremities is otherwise related to his active military service.

CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in February 2010, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  He was told it was his responsibility to support the claim with appropriate evidence and was given the regulations applicable to VA's duty to notify and assist.  The Veteran submitted evidence in connection with his claim demonstrating that he has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the Veteran reported treatment by a private physician prior to starting treatment at VA.  In May 2014, the Veteran was sent a letter requesting he identify that private physician and provide a release form so that VA could attempt to get those records.  The Veteran failed to respond.  Consequently, VA was not able to obtain those records.  The Veteran was advised of this in a December 2014 Supplemental Statement of the Case.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in October 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran has claimed that his peripheral neuropathy of the bilateral lower extremities is related to exposure to Agent Orange while serving in Vietnam.  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

As to exposure to herbicides, the Board notes that the National Personnel Records Center has verified that the Veteran served in the Republic of Vietnam from May 1965 to December 1965 and May 1966 to February 1967.  Consequently, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

In this case, however, the evidence fails to demonstrate that the Veteran has early-onset peripheral neuropathy.  The service treatment records and post-service medical records do not indicate symptoms or a diagnosis of early-onset peripheral neuropathy.  Post-service treatment records obtained, consisting only of VA treatment records (the Veteran was asked for but failed to provide private treatment records), do not show an initial diagnosis of peripheral neuropathy of the bilateral lower extremities until March 2011.  The Veteran reported at the October 2014 VA examination that his complaints of tingly feet and restless legs started about 15 to 20 years ago.  He testified at the hearing in March 2012 that he did not remember when he first noticed the symptoms of peripheral neuropathy but they had a gradual onset with worsening in the last five years.  Consequently, the evidence fails to establish that the onset of the Veteran's peripheral neuropathy was within one year of his last exposure to herbicides.  In other words, the evidence fails to show that his peripheral neuropathy manifested to a compensable degree with one year of February 7, 1967, the last day he was in Vietnam, during which time the Board notes the Veteran was still on active duty as he was not discharged until April 1968.  

This is further supported by the VA examiner's opinion that, based on a review of all available medical records and the Veteran's in-person medical history and physical examination, it is evident that his condition of peripheral neuropathy of the bilateral lower extremities was less likely than not (less than 50 percent probability) incurred in, or related to service, or caused by his presumed herbicide exposure.  In rendering this opinion, the examiner stated that the Veteran clearly does not have early-onset peripheral neuropathy based on the first diagnosis seen in the VA treatment records and the Veteran's own report of the onset of symptoms approximately 20 years ago (in the 1990s).  The examiner also relied on the NAS's report titled, "Veterans and Agent Orange:  Update 2010," which found that the evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy (defined as more than one year after exposure).  The examiner further cited the NAS's report, "Veterans and Agent Orange:  Update 2012," which continues to list chronic peripheral nervous system disorders under the heading of "Inadequate or Insufficient Evidence to Determine Association."  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran has early-onset peripheral neuropathy such that presumptive service connection for an herbicide-related disease is warranted.  Furthermore, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the bilateral lower extremities was incurred in or otherwise related to his military service. Though the Veteran's VA treating physician noted the Veteran has a diagnosis of peripheral neuropathy, he did not in any way relate the Veteran's diagnosis to his active service.  Moreover, although the Veteran is competent to relate having numbness or tingling in his bilateral lower extremities and when that began, he has not provided sufficient evidence that the onset of his symptoms began during his service or is otherwise related to his service.   In fact, the most definitive report of onset the Veteran has given was at the VA examination and that placed the onset in the 1990s, more than 20 years after his discharge from service.  The absence of symptoms in the service treatment records or of persistent symptoms at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury incurred in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

In conclusion, the Board finds that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the bilateral lower extremities is warranted on either a direct or presumptive basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


